Citation Nr: 0705216	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-07 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service-connection for status post torn 
rotator cuff, right shoulder.

2.  Entitlement to service-connection for a disability of the 
left shoulder.

3.  Entitlement to service-connection for bilateral elbow 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from March 1962 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
December 2002, a statement of the case was issued in February 
2003, and a substantive appeal was received in February 2003.

This appeal arises from a case which originally involved more 
claims for service connection than currently remain in 
appellate status.  The February 2003 statement of the case 
addresses claims of entitlement for service connection for 
tinnitus, skeletal system disability, herniated disc, spinal 
stenosis, and an eye condition.  The veteran's February 2003 
substantive appeal expressed a desire to pursue an appeal for 
each of these issues.  In June 2004, during a DRO hearing, 
the veteran withdrew his claim of entitlement to service 
connection for an eye condition.  Subsequently, a December 
2005 rating decision granted service connection for tinnitus, 
degenerative disc disease of the cervical spine, and 
degenerative disc disease of the lumbar spine.  These 
decisions constituted full resolution of the appealed issues 
involving tinnitus, skeletal system disability, herniated 
disc, and spinal stenosis.  Thus, only the three issues 
addressed in this decision remain in appellate status in this 
case.


FINDINGS OF FACT

1.  No chronic disability of the right shoulder was incurred 
during the veteran's active duty service or for many years 
thereafter, nor is any current disability of the right 
shoulder otherwise related to the veteran's active duty 
service to include as due to an accident involving electric 
shock.

2.  No chronic disability of the left shoulder was incurred 
during the veteran's active duty service or for many years 
thereafter, nor is any current disability of the left 
shoulder otherwise related to the veteran's active duty 
service to include as due to an accident involving electric 
shock.

3. No chronic disability of the elbows was incurred during 
the veteran's active duty service or for many years 
thereafter, nor is any current disability of the elbows 
otherwise related to the veteran's active duty service to 
include as due to an accident involving electric shock.


CONCLUSIONS OF LAW

1.  A chronic right shoulder disability was not incurred in 
or aggravated by the veteran's active duty service, nor may 
it be presumed to have incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  A chronic left shoulder disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

3.  A chronic bilateral elbow disability was not incurred in 
or aggravated by the veteran's active duty service, nor may 
it be presumed to have incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter dated December 2001, and 
again in a letter dated December 2005.  Moreover, in the 
December 2001 and December 2005 letters, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that the December 2001 letter was 
sent to the appellant prior to the February 2002 rating 
decision, and the December 2005 letter was sent to the 
appellant prior to multiple readjudications of this case at 
the RO with issued supplemental statements of the case, most 
recently in September 2006.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the December 2001 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised of the need to produce evidence in 
support of his claims and that it was the appellant's 
responsibility to make sure that such evidence was received 
by the RO.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have.  
In any event, the Board observes that the December 2005 
letter expressly notified the appellant of the need to submit 
any pertinent evidence in his possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims by showing the nature and etiology of 
his claimed disabilities.  However, there has been no notice 
of the types of evidence necessary to establish a disability 
rating or an effective date for any rating that may be 
granted.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with 
December 2001 and December 2005 letters notifying him to 
submit evidence detailing the nature and history of his 
claimed disabilities.  In any event, as the Board finds below 
that service connection is not warranted for the claims 
addressed in this decision, no ratings or effective dates 
will be assigned and any questions as to such assignments are 
rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained and 
the veteran has been afforded a VA examination.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.

Analysis

This appeal involves claims of service connection for 
shoulder and elbow disabilities.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In this case, the service medical records show only one 
instance of any complaint involving the veteran's right 
shoulder,  there is no suggestion of any injury or complaints 
involving the veteran's left shoulder or his elbows.  A 
December 1963 treatment record reflects that the veteran 
reported "soreness in right shoulder region" which was 
treated with heat and Roboxin.  There is no indication of any 
follow-up treatment or complaints and there is no suggestion 
of a chronic disability of the right shoulder in these 
medical records.

The veteran's contention, however, is that a March 1964 
accident involving an electric shock resulted in the claimed 
disabilities of the shoulders and of the elbows.  The Board 
notes that the incident in question is documented in the 
veteran's service medical records.  The note documenting the 
accident reflects that first aid treatment was administered 
to the veteran, and that he had burns at points of contact on 
some fingers and a knee.  The veteran's blood pressure and 
pulse were monitored for a time following the accident, but 
there is no indication that the veteran required or sought 
any follow-up medical care following the day of the accident.  
Additionally, there is no suggestion in any of the service 
medical records of any shoulder injury or elbow injury 
manifesting following the March 1964 accident.

Significantly, the veteran's May 1966 separation examination 
reflects that the veteran was found to be clinically normal 
in all respects except for a notation of a scar on his left 
palm and vision requiring lenses; the veteran's neck and his 
upper extremities were found to be clinically normal with no 
abnormalities noted.  Thus, the veteran's service medical 
records show no indication of any shoulder or elbow 
disability manifesting during service, including in the 
aftermath of the veteran's accidental electrical shock.  The 
May 1966 separation examination report strongly suggests that 
a medical professional inspecting the veteran did not believe 
that the veteran suffered from any disability of the 
shoulders or the elbows at the time of his separation from 
service.

The Board notes that there is no evidence of record in this 
case which details any post-service medical treatment for the 
veteran's claimed disabilities of the shoulders or the 
elbows.  A private medical doctor's statement, dated March 
2003, offers the opinion that the veteran's cervical and 
lumbar disabilities are causally related to his in-service 
shock injury, but those claimed disabilities have been 
addressed by VA separately; none of the post-service medical 
evidence submitted by the veteran pertains to any diagnosis 
or etiology of any shoulder or elbow disabilities.  Indeed, 
there is no evidence suggesting manifestation of any of these 
disabilities for many years following service.  The Board 
observes that the May 2004 lay testimony of the veteran's ex-
wife indicates that the veteran's complaints of shoulder pain 
began in "late 1971 or early 1972"; this appears to be 
uncontradicted by the broader record and indicates a period 
of at least five years between service separation and the 
onset of shoulder symptoms; onset of elbow symptoms are not 
mentioned in the lay statement.  The lengthy period between 
service separation and any evidence of onset of symptoms 
suggestive of any of the claimed disabilities, in addition to 
the lengthy period between service and any medical diagnosis 
of any of the claimed disabilities, weighs against the 
claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

In July 2006, the veteran underwent a VA examination for the 
purposes of evaluating the nature and etiology of any current 
shoulder and elbow disabilities in association with this 
claim.  For the right shoulder, the examiner diagnosed right 
shoulder acromioclavicular osteoarthritis with rotator cuff 
tear, post arthroplasty, decompression and excision of distal 
clavicle, with residual recurrent impingement syndrome.  For 
the left shoulder, the examiner diagnosed acromioclavicular 
osteoarthritis, with rotator cuff tendinosis and recurrent 
impingement syndrome.  For the elbows, the examiner diagnosed 
chronic bilateral medial and lateral epicondylitis, both 
elbows (and extra-articular condition), without other 
objective clinical evidence of elbow instability arthropathy.

The VA examiner indicates thorough review of the claims 
folder in his report, and discusses the record at length and 
in detail.  The examiner concludes that "there is NO 
evidence of causal relationship between in-service 'shock' 
and later onset of shoulder and elbow conditions...."  The 
examiner's rationale is discussed carefully, including a 
thorough explanation of the known effects of different types 
of electric shock injuries, and specifically the type of 
electric current and injury involved in the veteran's in-
service accident.  The examiner also details precisely which 
aspects of the medical history have been documented, and the 
examiner identifies elements of the veteran's description of 
the history which are not supported by the medical evidence.  
The examiner explains that "[m]ore likely etiologies for the 
veteran's neck, back, shoulder, and elbow conditions would 
include (but not be limited to) age, post service occupations 
or injuries, chronic deconditioning, smoking history, 
comorbidity, etc."  The Board must find that this VA 
examination report has substantial probative value in this 
case; it presents a competent medical conclusion with a 
detailed medical basis rooted in an inspection of the 
veteran's claimed disabilities, his report of his medical 
history, and the evidence of record.

There is simply no competent medical evidence of record to 
contradict the July 2006 VA examination report with respect 
to the etiology of the claimed disabilities involved in this 
appeal.  The Board acknowledges the veteran's own belief that 
he currently suffers from disabilities of both shoulders and 
both elbows as a result of the in-service electric shock 
accident.  However, while the veteran as a lay person is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  Thus, the Board finds that the most probative 
evidence shows that there is no causal nexus between any 
current disabilities of the veteran's shoulders or elbows and 
his period of active service.  The weight of the evidence is 
against each of the veteran's claims on appeal in this case.  
In reaching the above determination, the Board is unable to 
find such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision as to the issues.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to all issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


